Order entered October 24 , 2012




                                           In The
                                    Court of Zppeafo
                          jfiftb At iotritt of Texao at A alia35
                                    No. 05-12-01015-CR

                           MICHAEL D. WILLIAMS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F94-03570-TK

                                          ORDER
        The Court GRANTS appellant's October 22, 2012 motion for extension of time to file

the brief.

        We ORDER appellant to file the brief on or before December 12, 2012.

        We ORDER the Clerk of the Court to send a copy of this order to Michael D. Williams,

TDCJ No. 727667, Michaels Unit, 2664 FM 2054, Tennessee Colony, Texas, 75886.